Per Curiam,
Section 3 of the Act of May 8,1876, P. L. 131, relative to the acquisition by counties of bridges erected over rivers, creeks *301and rivulets, and the abolition of tolls thereon provides, that if it shall appear to the court and grand jury that such bridge ought to be declared a county bridge, etc., the report of viewers shall be approved.
Section 4 provides as follows: “In their inquiry into the propriety of approving and confirming any report under this act, it shall be the duty of the court and grand jury, if requested, to hear and examine witnesses for and against the' same.” This means, of course, that timely request must be made in order to entitle the party making it to such hearing as matter of right. If the request be not presented until after the inquiry has been concluded and the report has been regularly approved, it then becomes- a discretionary matter and the action of the court regarding it will not be reversed except for abuse of discretion. The difficulty with the appellant’s case is that the docket entries, read consecutively, show that the request quoted in the first amended assignment of error was not made until after the report had been approved by the court and grand jury. According to the history of the proceedings given in the opinion of the learned judge below, the order of the docket entries, as they appear in the record, accords with the fact, and there is nothing to show the contrary. Further, the paper in which the request was made contained no averment of any excuse for not presenting it before. Under the circumstances the court cannot be convicted of error in law or abuse of discretion in not making any specific order regarding it. The court was not bound to refer the report back to the grand jury, and the record fails to show that the court refused to hear witnesses on behalf of the appellant, or to consider testimony that was presented in depositions.
The order dismissing the exceptions and confirming absolutely the report of viewers is affirmed.